United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0157
Issued: April 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 31, 2016 appellant, through counsel, filed a timely appeal from an August 25,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days have elapsed since the last merit decision, dated September 26, 2008, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly found appellant’s reconsideration request was
untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On January 14, 2005 appellant, then a 50-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured her right knee in the performance of duty on
January 4, 2005, when her right leg buckled. OWCP accepted the claim for contusion and
sprain/strain of the right knee and leg. Appellant stopped work and received wage-loss
compensation commencing February 22, 2005.
In addition to the present case, the record indicates that appellant had five prior claims.
The claims are: (1) a December 15, 1988 claim accepted for neck and right shoulder sprain
OWCP File No. xxxxxx989; (2) a June 24, 1993 claim accepted for left shoulder and arm strain
while delivering mail OWCP File No. xxxxxx409; (3) a June 5, 1996 slip on ice, accepted for
right elbow and right shoulder sprain, and cervical myalgia OWCP File No. xxxxxx963; (4) a
March 2, 2001 claim accepted for left carpal tunnel syndrome OWCP File No. xxxxxx447; and
(5) a July 31, 2001 claim accepted for right shoulder sprain OWCP File No. xxxxxx868.
On May 14, 2008 OWCP referred appellant for a second opinion examination with
Dr. Jeffrey Larkin, a Board-certified orthopedic surgeon. Dr. Larkin was provided with the
statement of accepted facts (SOAF) for the current and prior claims.
In a report dated June 17, 2008, Dr. Larkin provided a history, review of medical records,
and results on examination. He diagnosed cervical spondylosis, most pronounced at C6-7, with
bilateral neuroforaminal encroachment present at C5-6 and changes of degenerative disc disease
most pronounced at C6-7. Dr. Larkin opined that all the work-related conditions had resolved.
He reported that appellant had restriction of motion of the cervical spine and pain that radiated
into the upper extremities to the shoulders, but the present symptomology was due to underlying
degenerative disease, not a work-related condition.
In a letter dated August 26, 2008, OWCP advised appellant that it proposed to terminate
compensation based on the June 17, 2008 report from Dr. Larkin. It listed the current claim
number as well as the five claims noted above. By decision dated September 26, 2008, OWCP
terminated compensation for wage-loss and medical benefits effective September 28, 2008, as it
found the weight of the evidence was represented by Dr. Larkin.
On August 22, 2016 appellant, through counsel, requested reconsideration. He argued
that Dr. Larkin had found cervical degenerative disc disease was a preexisting condition, without
providing rationale. Counsel asserted that Dr. Larkin had failed to refer to schedule awards for
permanent impairment of the upper extremities that were noted in the SOAF. He therefore
concluded that Dr. Larkin’s report was incomplete and clearly erroneous.

2

By decision dated August 25, 2016, OWCP found that the reconsideration request was
untimely filed. In addition, it found that appellant had failed to demonstrate clear evidence of
error and was therefore not entitled to a merit decision.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.3 The
employee shall exercise this right through a request to the district office. The request, along with
the supporting statements and evidence, is called the “application for reconsideration.”4
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.5 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.6 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA.7 As one such limitation, an application for reconsideration must be mailed
within one year of the date of OWCP’s decision for which review is sought.8 OWCP will
consider an untimely application only if the application demonstrates clear evidence of error on
the part of OWCP in its most recent merit decision.
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.9 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.10 The evidence submitted must not
only be of sufficient probative value to create a conflicting medical opinion or establish a clear
procedural error, but must be of sufficient probative value to shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.11
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.12 It is not enough merely to show that
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.605 (2012).

5

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
7

5 U.S.C. §§ 8101-8193.

8

For decisions before August 29, 2011, a claimant had one year to mail a reconsideration request. Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011). 20 C.F.R.
§ 10.607 (2012).
9

Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

11

Annie L. Billingsley, 50 ECAB 210 (1998).

12

Jimmy L. Day, 48 ECAB 652 (1997).

3

the evidence could be construed so as to produce a contrary conclusion.13 A determination of
whether the claimant has established clear evidence of error entails a limited review of how the
evidence submitted with the reconsideration request bears on the evidence previously of record.14
ANALYSIS
The last merit decision in this claim was dated September 26, 2008. In that decision,
OWCP terminated compensation for wage-loss and medical benefits. Appellant’s request for
reconsideration was dated August 22, 2016. Since this is more than one year after the
September 26, 2008 decision, it was untimely filed. As an untimely reconsideration request,
appellant must demonstrate clear evidence of error by OWCP in order to receive a merit review
of the claim.
Appellant did not submit additional evidence in support of the reconsideration request.
Counsel argued that Dr. Larkin’s report was of diminished probative value and insufficient to
terminate compensation. He asserted that Dr. Larkin failed to explain why he opined that the
cervical degenerative condition was preexisting, since appellant had prior accepted cervical
injuries, including a 1996 injury. Dr. Larkin was provided a detailed medical and factual
background which correctly noted that OWCP has never accepted a cervical degenerative
condition as employment related. As noted above, even if the evidence could be construed to
reach a different conclusion, this is not clear evidence of error.15 Counsel also refers to prior
schedule awards not mentioned by Dr. Larkin. The issue presented was not for a rating of
permanent impairment. Dr. Larkin was provided a proper background and opined in his June 17,
2008 report that appellant did not have residuals of a condition causally related to the accepted
January 4, 2005 employment injury.
The arguments provided on reconsideration fail to demonstrate clear evidence of error.16
The Board accordingly finds that OWCP properly denied merit review of the claim.
On appeal, counsel reiterates the argument that Dr. Larkin’s report was not well
rationalized and was insufficient to terminate compensation. The issue presented was whether
appellant demonstrated clear evidence of error and, for the reasons discussed, appellant has
failed to demonstrate clear evidence of error in this case.
CONCLUSION
The Board finds that OWCP properly found appellant’s reconsideration request was
untimely and failed to show clear evidence of error.

13

Id.

14

K.N., Docket No. 13-911 (issued August 21, 2013); J.S., Docket No. 10-385 (issued September 15, 2010).

15

Supra note 12.

16

See S.G., Docket No. 14-1893 (issued January 7, 2015); see also G.C., Docket No. 16-0681 (issued
October 18, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 25, 2016 is affirmed.
Issued: April 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

